ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Avant Assessment, LLC                       )      ASBCA No. 58866
                                            )
Under Contract No. W9124N-11-C-0033         )
                                                            '
APPEARANCES FOR THE APPELLANT:                     Dirk D. Haire, Esq.
                                                   Alexa Santora, Esq.
                                                   Sean Milani-nia, Esq.
                                                   Rachel M. Severance, Esq.
                                                    Fox Rothschild LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Bruce L. Mayeaux, JA
                                                   CPT Harry M. Parent III, JA
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 18 October 2017




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58866, Appeal of Avant Assessment,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals